Title: Circular to the Commandants of Regiments, 23 March 1799
From: Hamilton, Alexander
To: Commandants of Regiments



Circular
New York March 23, 1799
Sir

As it is expected that the recruiting service will speedily commence, it is desireable that the Regimental staff should be ready to enter upon their functions.
The laws have not declared how these Officers are to be appointed under the new system of organisation, and it is a question whether the direct sanction of the President be not necessary. At the same time it is thought adviseable, that these officers should be designated in the modes heretofore practiced. To conciliate the different considerations, I request—
That you will, without delay, nominate fit characters among the Lieutenants for Quarter Master & Adjutant.
That You will also without delay convene as many of your Officers as can expeditiously be assembled, & that these by plurality of Voices nominate from among the Lieutenants a fit character for Pay Master. It is proper to inform you, that when confirmed he must give bond to the United States of America in five thousand Dollars, with one or more sufficient sureties; & that the nominations now required are to be considered only as recommendations.
Inclosed is a List of the officers who are to compose your Regiment distributed into Companies. They will rank for the present as they are numbered. But in order to a definitive regulation of this point, you will be pleased, in concert with your Majors, to suggest for consideration such alterations as from circumstances may be deemed expedient, with the reasons for those alterations. Many things requisite to a just judgment could not be known when the appointments were made. To prevent future discontent it may be best that silence should be observed respecting the alterations which shall be proposed.
With great consideration I have the honor to be   Sir   Yr Obed serv
 